STONE, Circuit Judge.
This is an appeal from a conviction on three counts of an indictment, each charging sale of intoxicants.
The indictment was in four counts, three for different sales and one for possession of certain described liquor. The liquor described in the possession count was found in the basement of an adjoining building. The court directed a verdict upon the possession count, and the only errors urged here are that it was erroneous to submit this liquor to the grand jury and that it was erroneous for the government to attempt to offer it in evidence, as such offer influenced the trial jury. Neither of these grounds is properly raised in the trial court, neither is properly raised in the specification of errors, and there is no virtue in either. This appeal is so wanting in merit that it is frivolous.
The judgment is affirmed, and it is ordered that the mandate issue forthwith.